Citation Nr: 1523665	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  07-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral eye disability.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to the benefit currently sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2015, the Veteran reported that he relocated and had not received notice regarding his central office hearing.  Moreover, he specifically requested a video conference hearing rather than a central office hearing.  Accordingly, the Veteran's claim is remanded in order to afford the Veteran a video conference hearing.  Moreover, the RO should note that the Veteran's May 2015 report of contact form contains an updated address.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with applicable procedures.  The Veteran and his representative, if applicable, must be notified of the time and place to report for the hearing.  Please note that the Veteran's May 2015 report of contact contained an updated address.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


